Citation Nr: 1115398	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-14 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of an injury to the last three knuckles and fingers of the right hand.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1957, with unverified Reserve service.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for residuals of an injury to the last three knuckles and fingers of the right hand.  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the Cleveland, Ohio, VA Regional Office.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for residuals of an injury to the last three knuckles and fingers of the right hand.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In an April 2009 statement, the Veteran contends that his current residuals of an injury to the last three knuckles and fingers of the right hand are related to his military service.  He explained that he suffered trauma while serving at Fontenet Ordnance Depot in France in 1956.  He stated that after the trauma, he was transported to a dispensary, and his right hand was placed in a cast.  Since that time, his disability has progressively gotten worse, and he asserts that it is attributable to his active military service.  

Review of the evidentiary record reveals that the Veteran's complete service treatment records are not contained within the claims file.  In a September 2007 letter, the RO informed the Veteran that his military records were presumably destroyed in the fire at the National Archives and Records Administration in July 1973.  The letter requested the Veteran to complete the included a NA Form 13055, in order to conduct a thorough search for any military medical records in support of his claim.  As of this date, the Veteran has not returned such completed form.  In any event, VA was able to obtain the Veteran's DD Form 214, his October 1957 separation examination, dental and immunization records, and an April 1964 enlistment examination.  The Board nevertheless recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

Post service treatment records reflect that a release of an A1 pulley for the right middle finger was performed in November 2002 at the Veteran's local VA outpatient facility.  It was noted in the operation report that the Veteran had a two year history of right middle trigger finger that progressively worsened and failed conservative treatment consisting of corticosteroid shots and non-steroidal anti-inflammatory drugs (NSAIDs).  

The Board notes that the Veteran has not been provided a VA medical examination for his claimed disability.  Under the Veterans Claims Assistance Act of 2000 (VCAA), the Secretary's duty to assist requires that he provide a VA medical examination to a claimant when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or, for certain disease, manifestation of the disease during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of the disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C.A. § 5103(d); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2010).  

In this case, the Veteran's report of continuity of symptomatology regarding his claimed disability can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board also notes that the threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83; see also Haas v. Shinseki, 22 Vet. App. 385, 388-89 (holding that the "low threshold" was satisfied by the appellant's statement that "his disabilities . . . began in 1980 and [that] he received treatment at a VA hospital in Phoenix, Arizona").  However, in the absence of a competent medical opinion pertaining to whether the Veteran currently has a diagnosed disability consistent with his complaints, and if so, whether the etiology of the Veteran's disability is service related, the Board finds that the record does not contain sufficient information to make a decision on the claims.  In this regard, the Board notes that the Veteran is competent to state that he incurred right hand trauma, which required a cast on his right hand during his active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition.").  He is also competent to describe the symptoms he currently experiences.  Therefore, the Veteran should be scheduled for a VA examination for his residuals of an injury to the last three knuckles and fingers of the right hand.  

The Board also finds that verification of the Veteran's reserve service must be undertaken prior to a final adjudication of his current claim of service connection for residuals of an injury to the last three knuckles and fingers of the right hand.  The Veteran contends in his April 2009 statement that he enlisted in the Air Force Reserves after his active duty.  Additionally, as previously mentioned, an April 1964 enlistment examination is of record.  Thus, in order to properly adjudicate the claim of service connection, all periods of active duty, ACDUTRA, and/or INACDUTRA must be verified and any available treatment records should be obtained.  

In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), the United States Air Force Center in Denver, Colorado, or any other appropriate agency, to verify the specific dates of the Veteran's active duty, ACDUTRA, and/or INACDUTRA.  Service records providing points are not helpful in this regard.  In addition, the RO should attempt to obtain any available treatment records associated with the reserve service.  All records/responses received should be associated with the claims file.  

2.  Schedule the Veteran for the appropriate VA examination to determine whether there is a causal nexus between his active military service and his claimed residuals of an injury to the last three knuckles and fingers of the right hand.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  The examiner should elicit from the Veteran a complete history of his medical disorders pertaining to his right hand, fingers, and knuckles, and note that, in addition to the medical evidence, the Veteran's lay history has been considered.  All appropriate testing should be conducted, and all pertinent disabilities associated with his right hand, knuckles, and fingers found to be present should be diagnosed.  For any diagnosed disability, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) any disability had its origin in service or is in any way related to the Veteran's active service.  If no disability of the right hand, knuckles, and fingers is present, the examiner must state so.  A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


